         Case 1:18-cv-06327-SDA Document 85 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      12/01/2020
 The Travelers Insurance Company,

                                 Plaintiff,
                                                            1:18-cv-06327 (SDA)
                    -against-
                                                            ORDER
 Consolidated Edison, Inc. et al.,

                                 Defendants.



 Consolidated Edison, Inc. et al.,

                        Third Party Plaintiffs,

                    -against-

 The City of New York et al.,

                      Third Party Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Given that the deadline for the parties to file any dispositive motions has passed (see

Order, ECF No. 84) and none have been filed, the Court will hold a final pretrial conference on

Tuesday, December 15, 2020 at 2:30 p.m. At the scheduled time, the parties shall each separately

call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               December 1, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
